Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In [0019], [0022], [0040], and [0041], it appears that references made to the solid core having a density on the order of 1.5 g/L should instead recite 1.5 g/mL (grams/milliliter or grams/cm3, not grams/liter).  For example, a density of 1.0-1.5 g/L is the same as a density of 1.0-1.5 kg/m3, or 0.001-0.0015 g/cm3, roughly the density of air at STP (1.2754 kg/m3, or 0.0012754 g/cm3).  One of ordinary skill in the art would immediately recognize this as an inadvertent mistake in the units because the description was made in reference to solids such as wood ([0022]), not gases.
Appropriate correction is required.

Claim Objections
Claims 14-22 are objected to because of the following informalities:  
It appears independent claim 14, in lines 5-6, should further recite “wherein the LCM object is to be placed into a wellbore in a subterranean formation to cure loss circulation in the wellbore” (correcting the typo).  Claims 15-22 are objected to by dependency.
It appears claim 22 should refer to “wherein density of the solid core is less than 1.5 gram per milliliter” (correcting the typo).  One of ordinary skill in the art would immediately recognize this as an inadvertent mistake in the units because the description was made in reference to solids such as wood ([0022]), not gases.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chernick (D536754).  
These rejections are provided mainly to demonstrate the breadth of the current claims; Applicant should primarily focus attention on the rejections over Ivanov further below.
Applicant may also see the references to Stillinger; Paranto; Chen; and Gonda in the Conclusion below.
Regarding independent claim 14, Chernick discloses A “elastomeric tentacle ball” object (claim) comprising: 
a solid core that is centrally disposed in the “elastomeric tentacle ball” object (see below); and 
tentacles comprising first tentacles and second tentacles different in material than the first tentacles (see below; these are plainly made of different materials as depicted), the tentacles attached to the solid core and extending from the solid core.
[AltContent: textbox (Second tentacles)][AltContent: textbox (First tentacles)][AltContent: textbox (Solid core)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    688
    761
    media_image1.png
    Greyscale

Although Chernick does not specify this is a “lost circulation material (LCM)” object; and that the tentacles are provided “to entangle with other tentacles of a neighboring LCM object, wherein the LCM object is to be placed into a wellbore in a subterranean formation to cure loss circulation in the wellbore,” the Office observes that these are statements of intended use and do not actually require a structural difference in the article.  See MPEP 2111.02.  For example, the first and second tentacles on Chernick’s elastomeric tentacle ball would similarly be capable of entangling with other tentacles of neighboring elastomeric tentacle balls.  Accordingly, Chernick similarly discloses “A lost circulation material (LCM) object comprising: 
a solid core that is centrally disposed in the LCM object; and tentacles comprising first tentacles and second tentacles different in material than the first tentacles, the tentacles attached to the solid core and extending from the solid core to entangle with other tentacles of a neighboring LCM object, wherein the LCM object is to be placed into a wellbore in a subterranean formation to cure loss circulation in the wellbore,” as broadly claimed.
Regarding claims 15 and 17, Chernick as in Fig. 1 similarly discloses:
(claim 15) wherein the tentacles are attached to a surface of the solid core, and wherein the tentacles are distributed around the solid core; and/or
(claim 17) wherein the solid core is spherical, and wherein the tentacles are distributed radially around the solid core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 are rejected under 35 U.S.C. 103 as obvious over Ivanov (2017/0253788) (cited by Applicant).
Regarding independent claim 14, Ivanov discloses A lost circulation material (LCM) object (abstract “shaped particle and/or shaped uniform particles and Fig. 2A) comprising: 
a solid core that is centrally disposed in the LCM object ([0021] “such particles may include hairy particles, as depicted in FIG. 2A” with tentacles 10 and centrally-disposed solid core 20; see copy of Fig. 2A below); and 
tentacles comprising first tentacles (Fig. 2A), the tentacles attached to the solid core and extending from the solid core to entangle with other tentacles of a neighboring LCM object ([0037] “shaped particles with hairs of a length sufficient to entangle other particles”), wherein the LCM object is to be placed into a wellbore in a subterranean formation to cure loss circulation in the wellbore (e.g., [0103] “the shaped particles and/or shaped uniform particles of the present disclosure, and optionally an additional fibrous and/or particulate material may concentrate into a mat, thereby minimizing additional fluid loss in these areas” and [0047] “there may an accumulation of other particles on the formed bridge”; this presumably refers to both the additional particulate material and any downhole solid particles).
[AltContent: textbox (IVANOV)]
    PNG
    media_image2.png
    273
    204
    media_image2.png
    Greyscale

Regarding the “second tentacles different in material,” Ivanov discloses “The shaped particles and/or shaped uniform particles may be made of any desirable material, such as a material suitable for allowing the shaped particles and/or shaped uniform particles to be manufactured on site by additive manufacturing techniques (such as 3D printing) and optimized for their desired downhole application (that is, shapes that are fit for their intended downhole purpose). In embodiments, any desired material may be used to form the shaped particles and/or shaped uniform particles used in the methods of the present disclosure, provided that it is compatible with the desired results of the treatment operation. For example, suitable materials for manufacturing the shaped particles and/or shaped uniform particles may include inorganic materials, resins, natural or synthetic materials (including silicon dioxide, bauxites, sintered bauxites, glass, natural materials, plastic materials, ceramic materials, and any combination thereof)” ([0049]).
However, it is unclear if Ivanov discloses wherein, for each of the LCM objects, there are second tentacles provided with of a different material, such as wherein the first tentacles are resin and second tentacles are a polymer different than the resin.
Nevertheless, this appears to be within Ivanov’s “any combination thereof” of “any desirable material” such as “resins” and “plastic materials” (polymers that are not resins).  Accordingly, even if it is somehow found that Ivanov fails to disclose this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic materials (thereby including:
“tentacles comprising first tentacles and second tentacles different in material than the first tentacles, the tentacles attached to the solid core and extending from the solid core to entangle with other tentacles of a neighboring LCM object, wherein the LCM object is to be placed into a wellbore in a subterranean formation to cure loss circulation in the wellbore”).  For example, Applicant may note that Ivanov forms the particles using highly adaptable manufacturing techniques such as 3D printing.
Regarding claims 15 and 17, Ivanov discloses (as in Fig. 2A):
(claim 15) wherein the tentacles are attached to a surface of the solid core, and wherein the tentacles are distributed around the solid core; and/or
(claim 17) wherein the solid core is spherical, and wherein the tentacles are distributed radially around the solid core.
Regarding claim 16, Ivanov discloses wherein the tentacles are less than 15 millimeters (mm) in length ([0084] “such hairy particles may be shaped particles having a round particle (for example, having a size (diameter) of about 2 mm to about 8 mm, such as about 3 mmm to about 7 mm) made of PLA with fibers attached thereto, for example, fibers having a diameter of about 6 microns to about 20 microns, or about 8 microns to about 16 microns, which are about 1 mm to about 10 mm (such as about 2 mm to about 8 mm) in length”; this anticipates “less than 15” mm).
	Regarding the adhesive, however, Ivanov fails to disclose attaching the tentacles 10 to the core 20 via an adhesive.
Nevertheless, the hairs must be attached to the core somehow.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include “wherein the tentacles are attached to the surface of the solid core via an adhesive,” in order to provide hairy particles as in Fig. 2A with the hairs attached to the core via a conventional and ordinary technique.
Regarding claim 18, Ivanov discloses wherein an end of each tentacle of the tentacles is attached to the solid core and an opposite end of each tentacle of the tentacles is not attached to the solid core (as in Fig. 2A).
Regarding the 30 tentacles of 15+ first tentacles and 15+ second tentacles, Ivanov shows an exemplary depiction of the hairy particles in Fig. 2A, depicted with 10 tentacles each. 
Presumably, these are not the only tentacles on the “hairy” particles, because this is a 2D representation of a 3D object, and thus there would be additional hairs coming into and out of the Figure.  Moreover, Ivanov discloses using “shaped particles with hairs of a length sufficient to entangle other particles” ([0037]).  Finally, as in claim 14, Ivanov teaches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include however many tentacles are desired, such as “wherein the tentacles comprise at least 30 tentacles, wherein the first tentacles comprise at least 15 tentacles, and wherein the second tentacles comprises at least 15 tentacles,” in order to provide a sufficient number of tentacles “to entangle other particles” using “any combination thereof” of resins and plastic materials.
Regarding claims 19 and 20, as in claim 14, Ivanov teaches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic (polymer) materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic (polymer) materials (thereby also including:
(claim 19) wherein each first tentacle of the first tentacles is an elongated resin fiber, wherein each second tentacle of the second tentacles is an elongated polymer fiber; and/or
(claim 20) wherein each tentacle of the first tentacles is an elastic resinous fiber, and wherein each tentacle of the second tentacles is a semi-rigid polymer fiber). 
Regarding the “elastic” resinous and “semi-rigid” polymer, the Office observes that Applicant discloses these properties as merely natural properties of the resin and polymer materials ([0023]).  Accordingly, by virtue of providing resin fibers and plastic polymer fibers, Ivanov would similarly provide wherein the resin fibers are “elastic” while the plastic polymer fibers are “semi-rigid.”  Nevertheless, Applicant may see the prosecution history of parent 17/009,485, regarding other material properties of the fibers that would distinguish from Ivanov (e.g., “greater percentage elongation at break and lower Young’s modulus”).
Regarding claim 21, Ivanov discloses wherein the solid core comprises a width less than 20 mm ([0084] “such hairy particles may be shaped particles having a round particle (for example, having a size (diameter) of about 2 mm to about 8 mm, such as about 3 mmm to about 7 mm)”; this anticipates “less than 20” mm), wherein each tentacle of the tentacles comprises a diameter less than 1.5 mm ([0084] “such hairy particles may be shaped particles having … fibers attached thereto, for example, fibers having a diameter of about 6 microns to about 20 microns, or about 8 microns to about 16 microns”; this anticipates “less than 1.5” mm).
Regarding claim 22, Ivanov discloses wherein the solid core comprises a diameter less than 20 mm ([0084] “such hairy particles may be shaped particles having a round particle (for example, having a size (diameter) of about 2 mm to about 8 mm, such as about 3 mmm to about 7 mm)”; this anticipates “less than 20” mm)
Regarding the density less than 1.5 g/mL, Ivanov discloses “the shaped particles and/or shaped uniform particles may have an average density in the range of from about 1 g/cm3 to about 7 g/cm3, or in the range of from about 1 g/cm3 to about 4 g/cm3, or in the range of from about 1.1 g/cm3 to about 3.0 g/cm3, or in the range of from about 1.1 g/cm3 to about 2.7 g/cm3” ([0042]).
Although silent to the exact same density range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include “wherein density of the solid core is less than 1.5 gram per milliliter,” in order to provide an average density within the general conditions disclosed by Ivanov (1.1-2.7 g/mL).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Stillinger (4,756,529) discloses a toy with filaments that radiate from a central core region (abstract) (a KOOSH™ ball toy).  However, this reference fails to disclose or teach first tentacles different in material than second tentacles.
The reference to Paranto (4,927,141) discloses “a novelty ball having a multiplicity of extending flexible whisker-like protrusions” (abstract) wherein “The balls and whiskers can be made in any color or combination of colors” (3:22-23); i.e., the whiskers may be different colors and thus different materials.  However, this reference does not appear necessary at this time.
The reference to Chen (4,962,926) discloses a toy having “a substantially spherical body comprised of a core holder and a big amount of unitary filaments which have each an elastic, circular rod-like structure and which uniformly radiate from the core holder” (abstract).  However, this reference fails to disclose or teach first tentacles different in material than second tentacles.
The reference to Gonda (6,026,534) discloses “a washing implement including floppy filaments free at one end, which may be in the shape of a ball” (abstract) wherein “The implement may include an optional cord for, e.g. hanging in the shower” (6:10-11) which is made of different materials than the floppy filaments (6:29-31).  However, this reference does not appear necessary at this time.
The references to Alouhali (10,724,327 and 11,292,950) claim methods of controlling lost circulation (10,724,327) (cited by Applicant) and LCM compositions and drilling fluids with the same (11,292,950) having spherical particles with sphere bodies and hooks and latches (see also Figs.).  However, these references fail to disclose or teach wherein the materials used for the hooks and latches are different (such as by one having a greater percentage elongation at break and lower Young’s modulus than the other).
The reference to Amanullah (11,236,559) is also parent Application 17/009,485 and claims methods of applying LCM materials comprising LCM objects with solids cores and first tentacles having a greater percentage elongation at break and lower Young’s modulus than second tentacles.  However, this reference does not raise Double Patenting considerations because it is directed to the distinct statutory category of methods-of-using vs. article of manufacture as current; and because the Restriction requirement in 17/009,485 set forth on 20 August 2021 and partially withdrawn with the Allowance on 25 October 2021 maintained the distinctness of these two claim sets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674